Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-14, and 16-22 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity and/or a mathematical concept.

In regard to Claims 1 and 14, the following limitations can be performed as a mental process by a human being and/or a method of organizing human activity in terms of a human being mentally performing
[a] method comprising:
receiving [ …] sensor data [of] an involuntary biometric response of one or more audience members experiencing a live performance by one or more actors;
determining […] a measure of neurological state of the one or more audience members based on the [sensor data];
determining […] a plurality of alternatives based on the measure of the neurological state of the one or more audience members, a scene identity and state, and target measure for a scene and a player profile of the one or more audience members […];
	wherein the determination of the plurality of alternatives include predicting modelling using one or more [algorithms];
generating […] the stage directions for the one or more actors based on an implementation of a top-ranked alternative from the plurality of alternatives; and
signaling […] the stage directions to […] the one or more actors based on the top-ranked alternative for an optimized measure of the neurological state of the one or more audience members during the live performance.

In regard to Claims 1 and 14, the following limitations can be performed as a mathematical process in terms of employing mathematical/statistical processes in the form of artificial intelligence.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise recite a mental process that can be performed by human being and/or a method of organizing human activity and/or a mathematical concept.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., interface devices, employing artificial intelligence, sensor data sent as a database, electronic signals, a computer processor and/or various sensors, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., interface devices, employing artificial intelligence, sensor data sent as a database, electronic signals, a computer processor and/or various sensors are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-4 in Applicant’s specification and text regarding same; p82 in regard to employing a database; and p70 regarding employing artificial intelligence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 13-14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, Victoria, "Shakespeare, Remixed by Biosensors", 5/1/2014, retrieved from URL https://www.vice.com/en/article/bmjmd8/shakespeare-remixed-by-biosensors on 5/4/21 (“Turk”), in view of PGPUB US 20170055033 A1 by Christie (“Christie”), further in view of machine translation of published German patent application DE10242903A by Roland (“Roland”), further in view of PGPUB US 20150093729 A1 by Plans et al (“Plans”).
In regard to Claims 1, 3-4, 14, 16-17, and 21-22, Turk teaches a method for signaling to live actors and controlling props and effects during a performance by live actors on a physical set, the method comprising:
receiving […] sensor data from at least one sensor positioned to sense an involuntary biometric response of one or more audience members experiencing a live performance by one or more actors;
(see, e.g., page 2, “biosensors that track their heart rate, brain waves, muscle tension, and perspiration in real time”);

determining […] a measure of neurological state of the one or more audience members based on the electronic signals
(see, e.g., page 2, “[a]s these physiological responses change according to emotion”; also see, e.g., page 3, “[t]he biosensors…give a good idea of arousal levels”);
[…]
generating […] stage directions for the one or more actors based on [the measure of neurological state]; and
signaling […] the stage directions […] to the one or more actors based on the [measure of neurological state] during the live performance.
(“see, e.g., page 1, “[a]s these physiological responses change according to emotion, the directors will use them to ‘remix’ the scenes live, and create a narrative based on an emotional arc”; see also, e.g., page 3, “[t]hat will basically entail giving actors Melanie Heslop and James Mack a pre-arranged hand signal to indicate which scene they should do next”);


Furthermore, to the extent that Turk may fail to specifically teach wherein these steps are performed by a computer processor, however, in an analogous reference Christie teaches employing a computer program to capture audience reaction to a live performance and then altering that performance based on that reaction (see, e.g., Figure 2);
And, while Turk teaches determining stage directions based on a measure of neurological state of the one or more audience members, it may not teach the claimed limitations in terms of 
determining, using the at least one computer processor, a plurality of alternatives based on the measure of the neurological state of the one or more audience members, a scene identity and state, and target measure for a scene and a player profile of the one or more audience members […];
generating [media] based on an implementation of a top-ranked alternative from the plurality of alternatives;
However, in an analogous reference Christie teaches that functionality (see, e.g., various story arcs being associated with certain emotional reactions (“a plurality of alternatives based on the measure of the neurological state of the one or more audience members, a scene identity and state”) and choosing one of those arcs based on a desired biometric response by the audience members (p44-45));

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the computer program as taught by Christie in order to capture the data, analyze it, and generate the stage directions for the director to provide to the actors, otherwise taught as being performed by human beings as taught by Turk, in order to increase the reliability and predictability of how the performance would proceed depending on the audience reaction.

Furthermore, while Turk teaches a human director giving hand signals to provide the live direction to actors, Roland teaches whereby wireless client devices can be employed to provide such direction (see, e.g., p20-23);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the wireless system of client devices as taught by Roland to provide live direction to actors as generated by the computing device taught by Christie, instead of the live director as taught by Turk, in order to increase the reliability and predictability of how the performance would proceed depending on the audience reaction.



Furthermore, to the extent these features are not specifically taught by the otherwise cited prior art references, Plans teaches employing a database of user profiles used to determine media content delivered to that user (see, e.g., p28) as well as teaches employing predicting artificial intelligence algorithms to classify data (see, e.g., p103);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the database of user profiles and AI algorithms taught by Plans as part of the method taught by the otherwise cited prior art, to customize the target measure based on the user profile and determine a plurality of alternative scenes, in order to better provide content to the subject in accordance with his/her desired response.




In regard to Claims 5 and 18, while Turk teaches considering sensor data from multiple individuals, including heart rate data, when deciding if/how to change the course of the performance it may not teach calculating an average for data from sensors for each individual (“calculating one of multiple event powers”) and then averaging those heart rates for all of the individuals together (“aggregating the event powers”), however, in an analogous reference Plans teaches this functionality (see, e.g., paragraph 33);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the algorithm taught by Szacherski as part of the method otherwise taught by Turk, in order to more accurately characterize what the audience’s overall reaction to the performance.
In regard to Claims 6 and 19, Plans teaches weighting the sensor data based on where it originates (see, e.g., paragraph 69);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed weighting the sensor data as taught by Plans as part of the method otherwise taught by Turk, in order to more accurately characterize what the audience’s overall reaction to the performance.

In regard to Claim 9, Christie teaches determining whether or not a selected scene, in fact, resulted in the desired biometric response from the subject (see, e.g., paragraph 44-45) (“error measurement”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the error feedback as taught by Christie as part of the method otherwise taught by Turk, in order to better provide content to the subject in accordance with his/her desired response.

In regard to Claim 10, while Turk teaches individual scenes being correlated with a certain emotional response (see, e.g., page 3) it may not teach each scene being associated with certain targeted biometric values, however,  Christie teaches this functionality (see, e.g., paragraphs 71-72);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the metadata scene coding as taught by Christie as part of the method otherwise taught by Turk, in order to better provide content to the subject in accordance with his/her desired response.
In regard to Claim 13, see rejection of Claim 1.



Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, in view of Christie, further in view of Roland, further in view of Plans, PGPUB US 20150142553 A1 by Kodra et al (“Kodra”).
In regard to Claims 7-8 and 20, while Turk teaches employing valence in order to determine how to direct the performance it may not teach employing sensors capable of capturing valence values, however, in an analogous reference Kodra teaches employing facial expression sensors via video capture (“video facial action unit”) in order to characterized valance (see, e.g., paragraph 27) as a mental state;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the sensors and algorithm taught by Kodra in regard to valence as part of the method otherwise taught by Turk, in order to more accurately characterize what the audience’s overall reaction to the performance.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, in view of Christie, further in view of Roland, further in view of Plans, further in view of Wikipedia, “Aside”, Wayback Machine date of 11/17/2016, retrieved from URL https://web.archive.org/web/20161117103448/https://en.wikipedia.org/wiki/Aside on 5/4/21 (“Aside”).
In regard to Claims 11-12, while Turk teaches employing scenes by Shakespeare it may not teach one of the actors engaging with the audience, however, in an analogous reference Aside teaches this feature (see, e.g., “[a]n aside is a dramatic device in which a character speaks to the audience.”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed plot device as taught by Aside as part of the method otherwise taught by Turk, in order to heighten the engagement with the audience.
In regard to Claim 12, see rejection of Claim 1.

Response to Arguments
	In regard to Applicant argues on pages 12-13 of its Remarks in response to the rejections made under 35 USC 101, Applicant’s arguments are not persuasive.  Applicant’s claims are directed to collecting data (e.g., sensor data), analyzing that data (e.g., determining arousal values and comparing an average of those values to a threshold), and providing an output based on that analysis (e.g., providing stage directions to actors).  Claims directed to such subject matter have been held to be patent ineligible as mental processes by the CAFC in, e.g., Electric Power Group.  Also, to the extent that Applicant claims various software and hardware devices such as interface devices, employing artificial intelligence, sensor data sent as a database, electronic signals, a computer processor and/or various sensors these are all identified in the 101 rejection as being claimed in addition to and not part of the abstract mental process.

Applicant argues on page 14-15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    415
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    748
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because providing structured narratives and the correct reading audience reactions to those narratives is not a technological problem to the extent that it does not require, e.g., a particular machine and/or transformation of any article.  See, e.g., the CAFC’s decision in Ultramercial in that regard.  Providing narratives and trying to discern audience reactions to those narratives are functions commonly performed by human directors.  Applicant’s claimed invention does not improve any of the computing and sensing device it claims in addition to its abstract idea qua computing and sensing devices.  In other words, Applicant’s invention does not result in any of these devices, e.g., running faster, using less power, and/or being able to be manufactured more cheaply.
	Applicant’s arguments on pages 15-17 of its Remarks are not persuasive because Applicant cites no legal authority as the basis of its argument and there is no way to then respond to the argument.  “Practical application” is not part of the legal test created by Mayo but instead a requirement placed on Examiners when making a 101 rejection.  
	Applicant argues on pages 18-20 that its has claimed an unconventional arrangement of additional elements and thereby claimed “significantly more” than an abstract idea based on the alleged novelty and/or non-obviousness of its claimed algorithm for collecting data, analyzing that data, and providing certain outputs based on that analysis.  Such subject matter, however, is abstract as a mental process and its alleged novelty and/or non-obviousness has no bearing on whether or not eligible subject matter has been claimed for purposes of the Mayo test.  Furthermore, to the extent that Applicant claims elements in addition to its abstract idea the arrangement of those elements along with Applicant’s claimed abstract idea is generic, well-known, and conventional.  E.g., Applicant’s sensors are claimed for data gathering, the processor is claimed to execute instructions embodying Applicant’s claimed abstract idea as software, the database is claimed for storing data, etc.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715